Citation Nr: 1635114	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for tinnitus.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for bilateral hearing loss (on a de novo basis) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in February 2004, the RO denied the Veteran's claims of entitlement to service connection for tinnitus and entitlement to service connection for bilateral hearing loss.

2.  Evidence received since the February 2004 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's tinnitus and bilateral hearing loss claims.

3.  Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied service connection for tinnitus and bilateral hearing loss is final.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. 	 	 § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 	 § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss  38 U.S.C.A. § 5108 (West 2014); 	 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for entitlement to service connection for tinnitus are met. 	 	 38 U.S.C.A. §§ 1110, 1154, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 	 §§ 3.159 , 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a tinnitus and bilateral hearing loss, and to grant the tinnitus claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.  However, consideration of the merits of the issue of entitlement to service connection for bilateral hearing loss is deferred pending additional development consistent with the VCAA.

New and Material Evidence

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 	 § 5108; 38 C.F.R. § 3.156.  All new and material evidence claims on appeal are service connection claims.  Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

A February 2004 rating decision denied service connection for tinnitus and bilateral hearing loss.  The evidence of record at the time of the February 2004 rating decision included only service treatment records.  The RO found that the evidence did not show evidence of in-service exposure to excessive acuity trauma for tinnitus, or in-service noise exposure for hearing loss.  The Veteran did not file a timely notice of disagreement.

A claim to reopen service connection for tinnitus and hearing loss was received in April 2012.  The evidence received since the previously denied claim includes a May 2012 VA examination which shows current diagnoses of tinnitus and bilateral hearing loss, private treatment records, including an audiological examination dated in February 2016, and statements from the Veteran, including his testimony at the May 2016 videoconference hearing.  At the hearing, the Veteran testified that although he began his military career as an automotive mechanic, he was transferred and remained in artillery.  See the May 2016 hearing transcript.  He reported that he was consistently exposed to loud noises and currently experiences ringing in his ears and hearing loss.  Id.

The Board finds that the evidence received since the February 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.  

For the purposes of reopening claims, the credibility of the evidence is presumed.  See Justus, supra.  The newly received evidence suggests in-service noise exposure, and also the presence of current bilateral hearing loss and tinnitus.  On these bases, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss and tinnitus.

Merits of the Service Connection Claim

As indicated above, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran has a current diagnosis of tinnitus; therefore, the first element of service connection is satisfied.  A Review of his DD-214 shows that the Veteran was a Sharpshooter and his career was in artillery; therefore, the Veteran's statements of exposure to loud noises while in service are supported and the second element is also satisfied.

The question remains whether there is a nexus, or link, between the current shown tinnitus and the Veteran's military service.  The Veteran's STRs show that the Veteran had complaints of popping in his ears.  See the STRs dated November 1966, February 1967 and April 1967.  

The Veteran was afforded an audiological exam in May 2012.  The Veteran reported that his tinnitus has been present for "a long time" and he stated that he was used to it.  The VA examiner opined that tinnitus was related to his diagnosed hearing loss.  The examiner did not discuss the in-service complaints and treatment for "popping" ears.

At the May 2016 hearing, the Veteran testified that he began to experience ringing in his ears in approximately 1967.  He further testified that since its onset, he continuously has tinnitus.  The Veteran is competent to report both the onset and continuation of tinnitus symptoms.
There need not be a certainty of probative evidence in order for a claim to be granted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994).

The Board finds that there is an approximate balance of positive and negative evidence; the evidence is in relative equipoise.

Resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is granted. 38 U.S.C.A. § 5107 (b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

1.  As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for tinnitus is granted.

2.  As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for hearing loss is granted.

3.  Service connection for tinnitus is granted.


REMAND

Remand is required to afford the Veteran with an adequate VA audiological examination and to obtain a medical opinion which adequately addresses the relationship, if any, between the Veteran's current bilateral hearing loss and service.  

The May 2016 VA audiological examination is inadequate.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or aggravated by noise exposure during service.  In support of her opinion, the examiner noted the normal hearing noted on the Veteran's enlistment and separation examinations.  She also referenced Institute of Medicine findings that was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  These findings do not rule out the Veteran's in-service noise exposure as a cause or aggravating factor of his current bilateral hearing loss.  

Further, the examiner's opinion was limited to assessment of the Veteran's service audiology records for the most part, and did not consider the Veteran's lay testimony concerning his hearing loss.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

In light of the remand, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA audiological examination by an audiologist to determine the nature and etiology of any currently present hearing loss.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Because he is competent as a layman to report having experienced some loss of hearing, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or as a result of his military service in determining whether any current bilateral hearing loss may have originated in service.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss as to whether:

a) It is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in active service?

b) It is at least as likely as not (50 percent or greater probability) that it is due to, or aggravated by, his service-connected tinnitus?

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible, such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

3.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  Then, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


